Citation Nr: 9905558	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
arthritic changes of the left knee, postoperative, currently 
rated as 20 percent disabling.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
degenerative joint disease of the right knee, currently rated 
as 10 percent disabling.

3.  Entitlement to service connection for right foot drop.

4.  Entitlement to a total disability rating based on 
individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1972 to September 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted the veteran's claim 
for entitlement to service connection for left knee 
disability characterized as residuals of left knee injury, 
status post partial medial meniscectomy and synovectomy, with 
chondromalacia, and assigned a 10 percent disability rating, 
effective March 6, 1991.  In addition, in that same rating 
decision, the RO denied the veteran's claim for entitlement 
to service connection for disability of the right knee.  A 
notice of disagreement as to both issues was received in 
November 1991.  

In a February 1992 rating decision, the RO increased the 
veteran's service-connected left knee disability rating to 20 
percent and recharacterized that disability as left knee 
degenerative changes, anterior cruciate reconstruction and 
partial medial meniscectomy, effective March 6, 1991.  The 
Board notes that the United States Court of Veterans Appeals 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for service-connected left knee 
disability remains in appellate status.  In April 1992, a 
statement of the case as to the increased rating issue was 
sent to the veteran.  The substantive appeal was received in 
May 1992.  

In June 1992, a supplemental statement of the case which 
addressed both issues of an increased rating for left knee 
disability and service connection for a right knee disability 
was sent to the veteran.  In June 1991, a substantive appeal 
as to the service connection issue was received.  In October 
1993, the Board remanded this case to the RO for further 
development.  

In an August 1995 rating decision, service connection for 
status post reconstruction of the right knee was granted.  
This disability was assigned a 10 percent rating effective 
March 6, 1991.  In addition, entitlement to a total 
disability rating based on individual unemployability was 
denied.  In September 1995, a notice of disagreement as to 
the issues of entitlement to an increased rating for right 
knee disability and entitlement to a total disability rating 
based on individual unemployability was received.  In an 
August 1997 rating decision, the veteran's left knee 
disability was recharacterized as arthritic changes of the 
left knee, post-operative.  In December 1997, a statement of 
the case was issued.  In December 1997, a substantive appeal 
was received.  

In a December 1997 rating decision, service connection for 
right foot drop was denied.  In addition, the veteran's right 
knee disability was recharacterized as degenerative joint 
disease of the right knee.  That same month, a notice of 
disagreement was received and a statement of the case was 
issued in January 1998.  Also, in January 1998, a substantive 
appeal was received.  

In August 1998, a Veteran's Health Administration (VHA) 
opinion was sought regarding the issue of service connection 
for right foot drop.  In September 1998, the VHA opinion was 
completed and thereafter returned to the Board.  A copy of 
the opinion and a letter informing the veteran and his 
representative of their right to submit further arguments and 
evidence concerning the veteran's claim within 60 days was 
mailed in October 1998.  Neither the veteran nor his 
representative responded.  

The Board notes that in an August 1997 rating decision, 
service connection for diabetes mellitus was denied.  The 
veteran was notified of this decision and of his procedural 
and appellate rights, but did not submit a notice of 
disagreement.  As such, this issue is not in appellate status 
and before the Board at this time.  


REMAND

As noted above, with regard to the issue of service 
connection for right foot drop, the Board sought a VHA 
opinion.  A review of this opinion shows that the VHA noted 
that certain medical records, if in existence were not of 
record.  Specifically, the VHA indicated that July to August 
1993 records of the Hovis Orthopaedic Clinic and Darrell 
Thomas, M.D., reflected that the veteran suffered a right 
knee injury in June 1993 and went to Dr. Hortillo for 
treatment.  Thereafter, the veteran was referred to the Hovis 
Orthopaedic Clinic and Darrell Thomas, M.D., for further 
evaluation and treatment.  The VHA stated that a review of 
the initial clinical records following the 1993 injury would 
be useful in the evaluation of the veteran's claim.  A review 
of the record shows that in February 1997, the clinical 
records of Dr. Hortillosa (misspelled) were requested.  
Thereafter, records were furnished by Appalachian Regional 
Healthcare where Dr. Hortillo was the attending physician.  
However, these records did not include a June 1993 report of 
a right knee injury.  In light of the comments by the VHA, 
the Board finds that these records should be specifically 
requested from Dr. Hortillo and the Appalachian Regional 
Healthcare facility.  

In addition, the Board notes that certain development with 
regard to the service connection issue as well as with regard 
to the increased rating and total rating issues is warranted.  
Fulfillment of the VA statutory duty to assist the appellant 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
Court has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  With regard to 
medical records, the Board observes that the veteran has 
received regular treatment from the Appalachian Regional 
Healthcare facility, Dr. Hortillo, and Ronald S. Dubin, M.D.; 
in addition, the veteran has been treated at the VA medical 
center in Mountain Home, Tennessee.  As such, these records 
should be requested and associated with the claims file.  The 
Board notes that treatment of the veteran by other private 
facilities occurred several years ago and those treatment 
records are in the claims file.  

With regard to both knees, the veteran asserts that he 
experiences pain.. § 4.40 or 38 C.F.R. § 
4.45. It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating increased rating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Since the veteran has asserted that he experiences pain and 
discomfort which inhibit the motion of his knees, the Board 
finds that he should be afforded a VA orthopedic examination 
in order for a VA examiner to ascertain whether the veteran's 
service-connected disabilities result in the following: 
weakened movement, excess fatigability, or incoordination of 
the left knee and/or right knee attributable solely to their 
respective service-connected disabilities; and, if so, 
whether the weakened movement, excess fatigability, or 
incoordination cause additional range of motion loss.  The 
examiner should also opine as to whether pain significantly 
limits functional ability of the left knee and/or right knee 
either during flare-ups or when the left knee and/or right 
knee are used repeatedly.  The examiner should indicate the 
degree of additional range of motion loss due to pain on use 
or during flare-ups.

Also, in regard to the knees, the Board notes that the 
veteran is currently rated as 20 percent disabled for his 
left knee under Diagnostic Code 5010-5257 and as 10 percent 
disabled for his right knee under Diagnostic Code 5257.  
Diagnostic Code 5257 governs ratings representing functional 
impairment of the knee due to recurrent subluxation and 
lateral instability.  However, the veteran also is service-
connected for degenerative/arthritic changes of both knees 
which is considered pursuant to Diagnostic Code 5010.  A July 
1, 1997, opinion of the General Counsel (VAOPGCPREC 23-97) 
has held that a claimant who has arthritis and 
subluxation/instability of a service-connected knee 
disability(ies) may be rated separately under Diagnostic 
Codes 5003 and 5257 (38 C.F.R. Part 4 (1998)).  Therefore, it 
is necessary for the RO to evaluate the veteran's service-
connected knee disabilities in view of the changes introduced 
by the aforementioned General Counsel opinion.  If the 
veteran exhibits both recurrent subluxation/lateral 
instability as well as limitation of motion of the left 
and/or right knee, then the veteran is entitled to 
consideration of separate compensable ratings under 
Diagnostic Codes 5003 and 5257.  In light of the foregoing, 
the Board finds that the VA orthopedic examiner should also 
specifically determine if the veteran has recurrent 
subluxation, lateral instability, and/or limitation of motion 
of both knees.

In addition, according to Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999), "at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  "  In light of this decision, the RO must also 
consider if "staged ratings" are warranted for the left and 
right knee disabilities.  

Finally, the Board notes that with regard to the issue of 
service connection for right foot drop, the veteran has 
asserted that this disability is due to his service-connected 
right knee disability.  The Court has issued directives 
concerning secondary service connection.  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110, refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  

In light of the Allen case, the RO must currently consider 
whether the veteran's right foot drop is proximately due to 
or the result of his service-connected degenerative joint 
disease of the right knee pursuant to 38 C.F.R. § 3.310(a).  
If however, the RO determines that his right foot drop is not 
proximately due to or the result of his service-connected 
right knee disability, the RO must now also consider whether 
his right foot drop has been aggravated by his service-
connected right knee disability, and, if so, the level of 
disability attributable to aggravation must be determined.  
In order to make that determination, the Board finds that a 
VA neurological examination would be useful.  In that regard 
the examiner should be asked to opine as to whether the 
veteran's right foot drop is proximately due to or the result 
of his service-connected right knee disability to include all 
surgical procedures performed on that knee including an 
August 1990 arthroscopic  surgery; whether it is as likely as 
not that the veteran suffered damage to the peroneal nerve 
when he fell in August 1990 and, if so, whether the right 
foot drop was the result of a trauma to the right peroneal 
nerve or whether it is as likely as not that the right foot 
drop is due to some other disease process such as diabetes 
mellitus; and whether the right foot drop has been aggravated 
by the veteran's service-connected right knee disability.

Thereafter, the RO should readjudicate the increased rating 
and service connection issues.  After completing those 
determinations, the RO should readjudicate the veteran's 
claim for entitlement to a total disability rating based on 
individual unemployability.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the VA medical center in 
Mountain Home, Tennessee.

2.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from 
Ronald S. Dubin, M.D.; and these records 
should be associated with the claims 
file.  

3.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from the 
Appalachian Regional Healthcare facility 
and from Dr. Hortillo.  The RO should 
specifically request all clinical records 
relating to the veteran's June 1993 right 
knee injury and the subsequent referral 
to the Hovis Orthopaedic Clinic and 
Darrell Thomas, M.D., following the 
treatment of the veteran.  If June 1993 
clinical records are unavailable for any 
reason, the Appalachian Regional 
Healthcare facility and Dr. Hortillo 
should so state.  In addition, all recent 
treatment records should be requested.  
All obtained records should be associated 
with the claims file.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected left and right knee 
disabilities.  All indicated testing to 
include x-ray studies should be 
completed.  The claims file should be 
made available to the examiner prior to 
the examination.  The orthopedic examiner 
should determine the nature and extent of 
the veteran's bilateral knee 
disabilities.  The examiner should  
indicate for the right knee if it is 
manifested by recurrent subluxation, 
lateral instability, and/or limitation of 
motion, then the examiner should 
separately indicate for the left knee if 
it is manifested by recurrent 
subluxation, lateral instability, and/or 
limitation of motion.  If the right knee 
is manifested by recurrent subluxation or 
lateral instability the examiner should 
state whether it is slight, moderate, or 
severe.  If the left knee is manifested 
by recurrent subluxation or lateral 
instability the examiner should state 
whether it is slight, moderate, or 
severe.  The orthopedic examiner should 
also be asked to determine for the left 
knee whether it exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should then determine for the 
right knee whether it exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups for the left knee and 
then for the right knee or when the left 
or right knee is used repeatedly.  This 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
state first for the left knee whether the 
veteran has arthritis in it and, if so, 
whether it causes limitation of motion, 
expressed in degrees, or pain, then the 
examiner should state for the right knee 
whether the veteran has arthritis in it 
and, if so, whether it causes limitation 
of motion, expressed in degrees, or pain.  
The examiner should express an opinion 
whether the service-connected right and 
left knee disorders alone preclude 
employment.

5.  The veteran should be afforded a VA 
neurological examination.  All indicated 
testing to include x-ray studies should 
be completed.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should be 
asked to opine as to whether the 
veteran's right foot drop is proximately 
due to or the result of his service-
connected right knee disability to 
include all surgical procedures performed 
on that knee including an August 1990 
arthroscopic  surgery; whether it is as 
likely as not that the veteran suffered 
damage to the peroneal nerve when he fell 
in August 1990 and, if so, whether the 
right foot drop was the result of a 
trauma to the right peroneal nerve or 
whether it is as likely as not that the 
right foot drop is due to some other 
disease process such as diabetes 
mellitus; and whether the right foot drop 
has been aggravated by the veteran's 
service-connected right knee disability.

6.  The RO should readjudicate the 
veteran's claims regarding the service-
connected disabilities of the left and 
right knees in light of General Counsel 
Opinion 23-97 (July 1, 1997) which 
provided multiple ratings for knee 
disability based on separate ratings for 
arthritis and subluxation/instability of 
the knee.  The RO should also consider 
the service-connected knee disabilities 
in light of guidance expressed in DeLuca 
and Fenderson.  If the action taken as to 
either issue is adverse to the veteran, 
he should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

7.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for right foot drop in 
light of Allen.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

8.  The RO should readjudicate the 
veteran's claim for entitlement to a 
total disability rating based on 
individual unemployability.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.


The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, 


either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 12 -


